TURSI, Judge,
dissenting.
I respectfully dissent.
Initially, the majority misapplies the statutory notice requirements of § 42-2-122.1(5)(a), C.R.S. (1984 Repl. Vol. 17) which provides:
“the license revocation shall become effective seven days after the subject person has received the notice of revocation as provided in subsection 4 of this section or is deemed to have received the notice of revocation by mail as provided in subsection 3 of this section. If a written request for hearing is received by the Department within that same seven day period, the effective date of the revocation shall be stayed until a final order is issued following the hearing; except that any delay in the hearing which is caused or requested by the subject person or counsel representing that person shall not result in a stay of the revocation during the period of delay.” (emphasis supplied)
Secondarily, I adhere to my dissent in Baulsir v. Department of Revenue, 702 P.2d 277 (Colo.App.1985) in its interpretation of § 42-2-122.1(7)(e), C.R.S. (1984 Repl. Vol. 17).